Citation Nr: 0424245	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  03-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include in-service tobacco use 
and nicotine dependence.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service 
Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel
INTRODUCTION

The veteran had active service from January 1955 to December 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Service connection for COPD secondary to the use of tobacco 
products was initially denied by a rating decision dated in 
February 1999. The veteran was notified of the denial in 
February 1999, but a timely appeal from that decision was not 
received.  In July 2001 the veteran's representative 
requested that the claim be readjudicated under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In August 2001 the RO reopened the 
veteran's claim pursuant to the VCAA, which allows 
readjudication of certain denied claims as if the denial had 
not been made.  In a June 2002 rating, the RO denied the 
veteran's claim of service connection for COPD.  A timely 
notice of disagreement and substantive appeal was filed.  

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

In July 2004, subsequent to certification of the appeal to 
the Board, additional evidence and a waiver of initial RO 
review of that evidence was submitted directly to the Board.  
See 38 C.F.R. § 20.1304(b).  A review of the additional 
evidence and a statement submitted by the veteran, indicates 
that the evidence is pertinent to the veteran's claim and 
that it was not previously available.  The Board accepts the 
veteran's statement as a motion showing good cause for the 
delay, and accepts the additional evidence as timely filed. 
38 C.F.R. § 20.1304.




     
FINDING OF FACT

The veteran's COPD is the result of tobacco use due to 
nicotine dependence that probably had its onset during his 
period of military service. 


CONCLUSION OF LAW

COPD was incurred by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, 
regarding the issue of service connection for COPD, to 
include in-service tobacco use or nicotine dependence, a 
substantially complete application was received in July 2001, 
when it was requested that the claim be reopened pursuant to 
the VCAA.  The veteran's claim was reopened to consider the 
VCAA, and VCAA notice was provided to the veteran before the 
RO decision that is the subject of this appeal. The RO 
afforded the veteran notice and assistance under the VCAA in 
August 2001.  The RO provided this notice prior to the June 
2002 rating denial of the claim on appeal.  In this regard, 
the Board concludes that adequate notice requirements of the 
VCAA have been provided to the veteran considering Pelegrini 
II. 

Regarding the veteran's claim of service connection for COPD, 
to include in-service tobacco use or nicotine dependence, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the regulations and 
the VCAA.  The veteran's service medical records and post-
service private medical records are available.  With respect 
to providing assistance to the veteran it is also noted that 
he has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Further, in an August 2001 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

With respect to disabilities claimed to be related to tobacco 
use, direct service connection may be established if the 
evidence demonstrates that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service. See 38 U.S.C.A. § 7104(c); VAOPGCPREC 2-93 
(precedent opinions from VA's Office of General Counsel are 
binding on the Board). 

That is, service connection may be established for any 
disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service. (Explanation of VAOPGCPREC 2-93 dated January 1993). 
It is insufficient to show only that a veteran smoked in 
service and had a disease related to tobacco use. Id. 
Secondary service connection for a disorder claimed 
attributable to tobacco use subsequent to military service 
can be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service.  See 38 
C.F.R. § 3.310(a) (a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury); VAOPGCPREC 19-97.

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claims must 
identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a). 


Factual Background

Service enlistment medical examination records are absent for 
any pertinent findings.   The veteran's service medical 
records are limited to an April 1957 chest X-ray report that 
revealed a normal chest.

In a statement received from the veteran dated on June 8, 
1998 he reported that he began smoking when he completed 
(service) basic training in 1955.  He stated that he smoked 
heavily by the time he was discharged from service, smoking 
2.5 to 3 packs of cigarettes per day.  He stated that he was 
first diagnosed with emphysema in 1983, and it had 
progressed, currently requiring therapy, including 
medication, and pulmonary and oxygen therapy.

VA Forms 21-4142, Authorization for Release of Information 
dated on June 8, 1998 show that the veteran requested 
treatment records from private physicians.

A VA Application for Compensation or Pension, dated on June 
8, 1998 was received at the RO on June 17, 1998.  

Received in August 1998 were private medical records dated 
from April through June 1998.  The records that show the 
veteran received treatment for physical problems, including 
COPD and obstructive airways disease. It was reported that 
COPD had been diagnosed ten years previously, and that the 
veteran was an ex-smoker, with a 92-pack year smoking 
history.  In April 1998 it was reported that the etiology of 
the obstructive airways disease was unclear.  

A VA respiratory examination was performed in July 1998.  It 
was reported that the chief complaint was shortness of breath 
for one year.  It was indicated that the veteran started to 
smoke a pack of cigarettes in 1955 at "Ben Bridge", 
Maryland.  It was stated that when he went to Antarctica, 
while on watch, cigarettes were supplied with coffee.  It was 
reported that by 1957, the veteran was smoking three packs of 
cigarettes per day.  Emphysema was diagnosed in 1991, and the 
veteran became oxygen dependent on exertion or physical 
activity in May 1998.  The diagnosis of the examination was 
COPD with sleep apnea by history.  

In a July 1998 statement, the veteran reiterated his smoking 
history indicating that that he began smoking in August 1955 
while attending radioman school in Bainbridge, Maryland.  He 
reported that he was given cigarettes with coffee during 
service, and by the time of the "Suez Crisis" he was up to 
2.5 to 3 packs of cigarettes per day.  

Statements from the veteran's spouse, siblings, and a sister-
in-law, dated in March 1999, indicated that the veteran did 
not smoke before entering service, and that he first smoked 
during service.  

A March 1999 statement from a private physician reported that 
the veteran had COPD that was caused by cigarette smoking, 
and a 92-pack year smoking history.  It was indicated that 
the veteran started smoking cigarettes while serving in the 
U.S. Navy.  

In a March 1999 statement, a private physician indicated that 
he had treated the veteran for emphysema since 1995, and that 
the emphysema was the result of a long-standing history of 
smoking.  It was reported that the veteran had been a smoker 
since the age of 17.

VA clinical records dated through June 2001 show that the 
veteran continued to receive treatment for COPD, with a 
reported history of smoking since age 17.  

In the veteran's July 2002 notice of disagreement, he 
reported that his original claim was signed and given to the 
Veterans Service Bureau on June 8, 1998.  The veteran stated 
that his nicotine addiction began in August 1955 and that he 
was 17 at that time.  It was also stated that the connection 
between COPD and smoking had probably been made by every 
known pulmonary doctor in the U.S.

A personal hearing conducted by the undersigned Acting Board 
Member was held at the RO in December 2003.  The veteran 
testified that he first initiated a claim of service 
connection for COPD on June 8, 1998 at the representative's 
office.  The veteran stated that subsequent to filing the 
claim he was sent to the clinic the same day.  The veteran 
stated that he phoned a Dr. S. who was the head of the VA 
outpatient clinic on the same day.   The veteran's 
representative indicated that the veteran had filed an 
informal claim for COPD.  The veteran testified that during 
service at one point he was not permitted to leave his duty 
position, and he was supplied cigarettes and tobacco, and he 
was 17 years old.  He stated that when he came out of boot 
camp he was introduced to cigarettes.  The veteran testified 
that cigarettes were being given away and that one could be 
exempted from certain duties because he had to have a 
cigarette. He sated that everyone was smoking at that point, 
and if you did not "light up" on break, personnel would 
have extra duties. 

The veteran's spouse indicated that she had known him for 
almost 50 years and that his lung capacity was down to 17 
percent.  She stated that his condition was first diagnosed 
in the 1980's.  The veteran testified that he had been on 
oxygen since 1997.  It was restated by the veteran's 
representative that the veteran had sought VA treatment for 
his COPD on June 8, 1998, which is the basis for an informal 
claim.  

Submitted at the hearing with a waiver of review by the RO 
were additional records.  In a July 2002 statement from the 
veteran's representative, it was indicated that the veteran 
had filled out an initial claim application on June 8, 1998 
and that the forms were submitted through the U.S. Postal 
system the same day, and were date stamped on June 17, 1998.  
Also submitted was a VA Form 10-10T, Application for Medical 
benefits, dated on June 8, 1998. A statement from a private 
physician, dated in December 2003 indicated that the veteran 
had been under the physician's care since 1997, and that he 
had advanced COPD and respiratory insufficiency requiring 
home oxygen.  The physician stated that the veteran had been 
a heavy smoker in the past and quit a few years ago.  

Additional records were received at the Board in July 2004.  
In a July 2004 statement an administrative officer for VA 
Community Based Outpatient Clinics said the veteran's 
original treatment application, was probably sent to the VA 
medical center for processing due to a backlog and that once 
the clinic received the application it would take 30 days to 
process.  In reviewing the records the administrative officer 
was unable to locate the original application, but had 
located a July 10, 1998 request that would only be generated 
for an appointment once the application had been completed.  

In a July 2004 statement the veteran's representative 
reiterated that on June 8, 1998 the veteran submitted an 
application for benefits and on the same day he sought 
treatment at a VA outpatient treatment center, and that there 
was a backlog of applications to be processed by VA.   

In a statement from the veteran's spouse, dated in July 2004, 
she indicated that on Monday, June 8, 2004 at 10:00 A.M., the 
veteran had an appointment with his representative and a that 
time an application for benefits was completed.  She stated 
that immediately following the meeting they proceeded to a VA 
outpatient clinic, and they completed an application for 
health benefits.  At that time a receptionist informed the 
veteran that they would be notified for an appointment for an 
evaluation.           
   

Analysis

Preliminarily, the Board must address the matter regarding 
the timeliness of the veteran's claim of service connection 
for COPD, contemplating 38 U.S.C.A. § 1103, diseases 
attributable to the use of tobacco products.  Pursuant to 38 
U.S.C.A. § 1103, for claims filed after June 9, 1998 the law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
duty service. The veteran adamantly asserts that on June 8, 
1998 he submitted an informal claim of service connection for 
COPD, precluding application of 38 U.S.C.A. § 1103.  

A review of the record shows VA duty to assist forms along 
with a formal application for service connection for COPD 
dated June 8, 1998.  Apparently, as suggested by the veteran, 
these forms and the formal application for COPD were mailed 
by his representative on June 8, 1998, and were received at 
the RO on June 17, 1998, approximately 9 days later.  As 
indicated previously, the veteran also asserts that on that 
same day, June 8, 1998 he sought treatment for treatment of 
COPD at a VA outpatient treatment center.  His 
representative, his wife, and the VA administrative officer 
for the outpatient treatment center corroborate the veteran's 
assertion.

While there are no VA medical records to confirm the veteran 
made an appointment for treatment on June 8, 1998, the record 
includes a statement from a VA administrative officer 
acknowledging that, at that time, there was a backlog of 
applications for appointments at the VA outpatient treatment 
facility where the veteran sought an appointment, and at that 
time it would have taken 30 days or more to process the 
request for an appointment.  The VA employee stated that, 
while the veteran's original application could not be 
located, records did show that a request for an appointment 
was made on July 10, 1998.  Thirty days prior to July 10, 
1998 would be approximately June 8, l998 which supports the 
veteran's assertion and correlates with other evidence of 
record suggesting that on June 8, 1998 the veteran sought and 
appointment or treatment for COPD at a VA facility.  

In this regard, when considering the VA administrative 
officer's statement, the VA hospital administrative records, 
the veteran's testimony, his wife's testimony, and his 
representative's testimony, there is constructive evidence of 
an informal claim for COPD that meets the requirements of 
38 C.F.R. § 3.155, informal claims, and any doubt should be 
resolved in favor of the veteran.  Accordingly, an informal 
claim for COPD is constructively shown to have been filed on 
June 8, 1998.

Because the Board has found that an informal claim was filed 
prior to the effective date of 38 U.S.C.A. § 1103, and a 
formal claim was received within prescribed time limits, the 
Board determines that the veteran's current claim is not 
affected by 38 U.S.C.A. § 1103, which would prohibit service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active duty service.

It is not argued nor is it contended that the veteran's 
current COPD had its onset during his period of military 
service.  A review of the veteran's service medical records 
shows that they are absent for any complaints or findings 
referable to COPD.  The clinical data of record shows that 
COPD is first shown many years after the veteran's period of 
military service.

However, the veteran adamantly asserts that during service he 
became addicted to nicotine, and that his continued smoking 
as a result of nicotine addiction that was incurred during 
service, resulted in COPD.  The service records, clinical or 
otherwise are absent for findings specifically indicating 
that the veteran acquired dependence to nicotine in service.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  It is important to note 
that the veteran has consistently asserted in statements and 
through testimony that during his period of service, at the 
age of 17, cigarettes were provided to him by the military in 
association with performing his duty assignments, and the use 
of cigarettes was an incentive for avoiding work.  In 
addition, relatives of the veteran have stated that prior to 
service the veteran was not a smoker of cigarettes.  From a 
clinical standpoint the medical evidence shows that the 
veteran was diagnosed with COPD in the early 1980's.  

Whether a veteran acquired a nicotine dependence during 
service, a primary component of service connection for a 
disability attributable to tobacco use in service, is a 
medical determination. See VAOGC Prec. Op. No. 19-97 (May 13, 
1997).  The record reveals medical data and a medical opinion 
indicating that the veteran was a smoker of cigarettes since 
the age of 17; that he was a smoker for an extended length of 
time; and that his emphysema and COPD is due to a long 
history of smoking.  This evidence is uncontroverted and 
leads to the conclusion that the veteran's nicotine 
dependence began during his period of military service.  It 
also links smoking due to nicotine dependence during service 
to the current respiratory disorder, COPD.  There is no 
medical evidence to the contrary.

Regulations provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service. 38 C.F.R. § 3.303(d).  
Based on the overall evidence of record, including testimony 
and available clinical findings, and giving the veteran the 
benefit of the doubt on each issue where the preponderance of 
the evidence is not against such a finding, the Board 
concludes that the veteran's COPD is the result of tobacco 
use due to nicotine dependence that probably had its onset 
during the veteran's period of military service.  Service 
connection for COPD is warranted.       

 
ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include in-service tobacco use 
and nicotine dependence is granted.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



